Citation Nr: 0923559	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1951 to May 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2009, the Veteran testified before the undersigned 
at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have additional disability, claimed 
as impotency, which is due to VA treatment in which the 
proximate cause was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the surgery; or due to an event not 
reasonably foreseeable.

2.  Tinnitus is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for impotency as the result 
of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008); 38 C.F.R. 3.361 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in February 2003 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.

A letter dated in July 2004 provided the Veteran with 
specific notice regarding the evidence needed to substantiate 
his claim for impotency under 38 U.S.C.A. § 1151.  The 
Veteran was asked to provide specific details as to the 
treatment or surgery he incurred that he believed caused this 
disorder and any follow-up treatment.  The Veteran did not 
respond.

The Veteran has not received notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, since the 
Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 is being denied, no effective date or 
disability rating will be assigned.  Thus, the absence of 
this notice is harmless error.  With regard to his claim of 
entitlement to service connection for tinnitus, this claim is 
granted herein.  Thus, an effective date and disability 
rating will be assigned by the RO, and any error with regard 
to notice will be cured at that time.

VCAA notice was provided prior to the initial adjudication of 
each of the Veteran's claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has not been 
afforded an examination on the 38 U.S.C.A. § 1151 issue 
decided herein.  The Veteran did not respond to a request 
from the RO to provide information regarding the VA surgery 
or treatment that caused this disorder.  During his April 
2009 hearing, the Veteran indicated that this surgery 
occurred in 1994, when his nerves were cut.  Such information 
is not competent to suggest that the Veteran's impotency is 
related to some treatment or surgery.  Therefore, an 
examination is not warranted.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.




Impotency

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204.  The Veteran's claim was 
filed after October 1, 1997.  Under the applicable law, when 
a veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2008).

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).

The Veteran essentially contends that he has additional 
disability consisting of impotency that is due to VA 
treatment or surgery.

In January 1992, the Veteran underwent VA examination and 
indicated he had a twelve to fifteen year history of 
impotency.  Following examination, the diagnosis was 
impotency.

A May 1992 VA outpatient record that addresses the Veteran's 
back disorder notes that his sexual potency was affected.

In June 1992, the Veteran testified at a hearing at the RO.  
He implied that he had not had a sex life since around 1986.  
The May 1992 VA record shows his sexual potency was affected.

In a May 1993 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for impotency and 
indicated that the Veteran claimed this disorder as secondary 
to his hernia.  The RO noted the Veteran was not treated for 
impotency in service.  The May 1992 record indicates the 
Veteran's impotence problems were due to his back disorder.  
The impotence was of approximately seven years duration and 
may be due to his orthopedic problems.  As such, it was 
denied.

In January 2002, the Veteran raised a claim of entitlement to 
service connection for impotency as secondary to diabetes 
mellitus.

In an October 2002 rating decision, the RO denied the 
Veteran's claim at the same time it denied his claim of 
entitlement to service connection for diabetes mellitus.

In a June 2003 written statement, the Veteran initiated the 
current claim.  He indicated that his impotency was due to 
surgery or treatment at the Brooklyn VA medical center.  
Along with that statement, the Veteran attached a copy of the 
May 1992 VA outpatient treatment record detailed above and 
the second page of an undated VA examination report showing 
the Veteran had an area of diminished sensation to 
temperature that included the superior aspect of the penis.

In a July 2003 written statement, the Veteran indicated that 
he was operated on in 1994 and some of his nerves were 
damaged by his pelvis.  Since then, he could no longer get 
erect.  Since 1994, he could not have sex with his wife.

In April 2009, the Veteran testified before the undersigned.  
He indicated that VA operated on him in 1994 and killed the 
nerve.  He has been unable to get an erection since that 
time.

Having carefully considered the evidence pertaining to the 
Veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.  Simply put, the record contains no competent evidence 
which tends to substantiate the Veteran's contentions that he 
suffered additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the residuals were not 
reasonably foreseeable.

The Veteran has been very vague about the VA surgery he 
contends caused his impotency.  He stated that it occurred in 
1994 and a nerve was damaged that caused his disorder.  
However, the record contains no evidence of surgery that 
occurred in 1994.  Furthermore, the record reflects that the 
Veteran stated during a January 1992 VA examination that he 
had impotency problems for the past twelve to fifteen years.  
The May 1992 VA outpatient record indicates the Veteran's 
sexual potency was affected by his back disorder.  The June 
1992 RO hearing transcript shows the Veteran indicated he had 
not had a sex life since approximately 1986.  Therefore, the 
Board concludes that the Veteran's recent statements that his 
impotency began in 1994, due to VA surgery, are not credible.  
They are directly contradictory to previous statements made 
by the Veteran, including statements made during treatment.  
The Veteran's statements are the only evidence of record 
supporting his contention that his impotency began in 1994 
and is due to surgery at the VA medical center.  Since his 
statements are not credible, there is no credible evidence 
supporting his claim.  Furthermore, there is no evidence of 
record that, if the Veteran's impotency began prior to 1994, 
it was aggravated due to surgery at that time.

As such, the Board finds that the evidence preponderates 
against the Veteran's claim, and it must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Veteran's separation document indicates he received the 
Korean Service Medal with one bronze service star and the UN 
Service Medal.

November 1999 VA outpatient records show the Veteran 
complained of longstanding tinnitus.  His noise exposure in 
service was noted.

November 2002 and January 2003 VA outpatient records indicate 
the Veteran continued to complain of a long history of 
bilateral tinnitus.

In April 2009, the Veteran testified before the undersigned.  
He indicated that his occupation in service was field 
artillery.  He was constantly around loud noise and tried to 
use ear plugs or his hands to protect his ears.  He had 
ringing in his ears since that time.  The Veteran indicated 
that he fired guns and served in the midst of combat while in 
Korea.

The Board finds that, based on the evidence of record, the 
Veteran's tinnitus was incurred in service.  He has 
consistently provided a long history of tinnitus and noted 
in-service noise exposure in November 1999, several years 
before initiating his current claim for service connection.  
His description of in-service noise exposure is consistent 
with his documented service in Korea.  As such, the Board 
finds that continuity of symptomatology is shown, and service 
connection is warranted.  The claim is granted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran's claim of entitlement to service connection for 
a low back disorder must be remanded.

A January 1983 rating decision shows the Veteran's 
lumbosacral spine disorder was evaluated with regard to a 
claim of entitlement to non-service-connected pension.  On 
the rating decision, the disorder was listed under the number 
2.  Nothing in the January 1983 rating decision suggests 
there was an adjudication of service connection for a low 
back disorder.  Nothing in the notification to the Veteran 
suggests there was an adjudication of service connection for 
a low back disorder at this time.  The Board determines there 
was no denial of service connection for a low back disorder 
in January 1983.  As such, the April 2003 rating decision, 
which adjudicated the Veteran's claim as one not reopened 
because new and material evidence had not been submitted, was 
unsupportable.

Thus, a remand is needed for the RO to adjudicate the 
Veteran's claim of entitlement to service connection for a 
low back disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Adjudicate the Veteran's claim of 
entitlement to service connection for a 
low back disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


